Citation Nr: 0843685	
Decision Date: 12/18/08    Archive Date: 12/23/08

DOCKET NO.  07-30 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for chronic sinusitis.

2.  Entitlement to service connection for decreased vision.      


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1972 to 
September 1992.

This matter comes before the Board of Veterans' Appeals (BVA) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in  
Huntington, West Virginia.

As procedural matter, the Board notes that, in June 2006, the 
veteran appeared to raise a claim for service connection for 
a dry eyes disorder, not just decreased vision, and a claim 
to reopen service connection for a throat condition on a 
direct basis and on a secondary basis to his sinus 
disability.  

He also appeared to raise a claim for an increased rating for 
a hiatal hernia, as well as claims for entitlement to service 
connection for a colon disorder and a gastrointestinal 
disorder, in September 2007.  If he desires to pursue these 
claims, he should do so with specificity at the RO.
 
 
FINDINGS OF FACT

1.  Throughout the entire period of the claim, the veteran's 
chronic sinusitis has been manifested by more than six non-
incapacitating episodes characterized by headaches, sinus 
pain, and purulent discharge.

2.  The veteran's decreased vision is the result of a 
refractive error of the eye; it is not the result of disease 
or injury.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 30 percent, but 
no higher, for chronic sinusitis have been met.  38 U.S.C.A. 
§§ 1155, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.6, 4.7, 4.14, 4.97, Diagnostic Code (DC) 6512 (2008).

2.  Decreased vision was not incurred in or aggravated by the 
veteran's period of active duty.  38 U.S.C.A. §§ 1110, 1113, 
1131, 5103(a), 5103A (West 2002); 
38 C.F.R. § 3.303 (2008). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Rating for Chronic Sinusitis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2008).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2008).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2008).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2008). 

The Board notes that a claim placed in appellate status by 
disagreement with the original or initial rating award 
(service connection having been allowed) but not yet 
ultimately resolved, as is the case herein at issue, remains 
an "original claim" and is not a new claim for increase.  
Fenderson v. West, 12 Vet. App. 119 (1999).  In such cases, 
separate compensable evaluations must be assigned for 
separate periods of time if such distinct periods are shown 
by the competent evidence of record during the pendency of 
the appeal, a practice known as "staged" ratings.  Id. at 
126.  

A disability rating in excess of 10 percent rating for 
chronic sinusitis will be warranted when the objective 
medical evidence shows the following:

*	one or two incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) 
antibiotic treatment; or
*	three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting. (Each rated as 30 percent 
disabling).

An "incapacitating episode" is defined as a period of 
sinusitis that required bedrest and treatment by a physician.  
Note, 38 C.F.R. § 4.97.

In this case, the Board finds that the veteran is entitled to 
a higher rating based on non-incapacitating episodes of 
chronic sinusitis.  Specifically, according to May 2006 VA 
examination, the examiner reported a history of non-
incapacitating episodes, manifested by headaches, purulent 
drainage, and sinus pain, that occurred on a near-constant 
basis over the past twelve months.  Further, the examiner 
noted that the duration of each episode lasted for a period 
of more than 14 days. 

Because the clinical evidence demonstrates that the veteran 
has experienced more than six non-incapacitating episodes of 
sinusitis per year characterized by headaches, pain, and 
purulent discharge, the Board finds that his symptoms more 
nearly approximate the criteria for a 30 percent disability 
rating.  

Next, in considering whether the veteran is entitled to a 
disability rating in excess of 30 percent, the Board finds 
that his symptoms do not more nearly approximate the rating 
criteria for the next higher evaluation.  To establish a 
disability rating in excess of 30 percent for chronic 
sinusitis, the evidence must show:

*	chronic osteomyelitis following radical surgery; or
*	near constant sinusitis characterized by headaches, pain 
and tenderness of affected sinus, and purulent discharge 
or crusting after repeated surgeries.  (Each rated as 50 
percent disabling).

The Board has reviewed the evidence of record and finds that 
the weight of evidence does not support the next-higher 50 
percent rating.

While it appears that, in August 2001, the veteran signed an 
authorization required to undergo an endoscope to examine the 
sinus area, there is no evidence that he has undergone 
radical surgery to address his chronic sinusitis.  The 
medical history disclosed during the May 2006 VA examination 
revealed that he only underwent surgery for throat spasms in 
2004, and, importantly, there was no mention of any surgical 
history related to the sinus area.  

There is no evidence demonstrating that repeated surgeries 
were conducted to address the veteran's chronic sinusitis and 
resulted in post-surgical, near-continuous symptoms of 
headaches, sinus pain and tenderness, and purulent discharge 
or crusting.  Without evidence of prior surgery relating to 
sinusitis, a threshold component for meeting the criteria for 
a 50 percent disability rating, the Board finds that a higher 
rating is not warranted.   

The Board has also considered the provisions of 38 C.F.R. 
§ 3.321(b)(1)(2008) but finds no evidence that the veteran's 
chronic sinusitis has caused marked interference with 
employment beyond that contemplated by the schedule for 
rating disabilities, necessitated frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular schedular standards.

According to the May 2005 VA examination, he did not have a 
history of hospitalization due to chronic sinusitis.  
Further, a September 2000 VA treatment report revealed that 
he was retired.  For these reasons, the Board finds that 
referral for consideration of an extraschedular evaluation 
for his disability under the provisions of 38 C.F.R. 
§ 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).    

In conclusion, the Board finds that the veteran's symptoms 
more nearly approximate the criteria for a disability rating 
of 30 percent, but no higher, for chronic sinusitis.  
Further, the Board finds that his symptoms remained constant 
throughout the appeal period and, as such, staged ratings are 
not warranted.  See Fenderson, 12 Vet. App. 119.  

Service Connection for Decreased Vision

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2008).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned. 
 38 C.F.R. § 3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As an initial matter, the Board notes that congenital or 
developmental defects and refractive error of the eye are not 
diseases or injuries within the meaning of the applicable 
legislation.  38 C.F.R. §§ 3.303(c), 4.9 (2008).  VA 
considers such conditions to be part of a life-long defect 
and normally static conditions which are incapable of 
improvement or deterioration.  See VAOGCPREC 67-90 (1990). 
 
However, service connection may be granted for a disability 
which is shown by the evidence to have resulted from a defect 
which was subject to a superimposed disease or injury during 
service.  See VAOPGCPREC 82-90 (1990).  Diseases to which 
there is a familial predisposition may be service connected 
if otherwise meeting the criteria for service connection.  
Id.; VAOPGCPREC 67-90 (1990). 
 
In March 2006, the veteran filed a claim for service 
connection for vision problems that began while on active 
duty.  However, in this case, the record does not reveal that 
his decreased vision is anything other than a refractory 
error of the eyes.  
 
Service treatments records reflect that he was prescribed 
glasses in December 1984 for decreased vision.  Disease or 
injury of the eyes has not been shown.  According to 
governing regulations, refractory error, even if worsened 
during service, is a congenital disorder and is, therefore, 
not a disability for VA purposes.  Moreover, there is no 
evidence of record suggesting that his decreased vision was 
the result of an in-service disease or injury.  Notably, 
post-service medical records are negative for treatment of 
loss of visual acuity or decreased vision.  

For the reasons set forth above, because the veteran's 
decreased vision is a congenital defect and not the result of 
an in-service injury or disease, service connection must be 
denied. 

Veterans Claims Assistance Act

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

With regard to the veteran's claim for a disability rating in 
excess of 10 percent for chronic sinusitis, the Board notes 
that his disagreement stems from the initial evaluation 
following the grant of service connection.  Courts have held 
that once service connection is granted the claim is 
substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. 
App. 112 (2007).  Therefore, no further notice is needed 
under VCAA for this claim.

With regard to his claim for decreased vision, the VCAA duty 
to notify was satisfied by way of a letter sent to the 
veteran in April 2006 that fully addressed all notice 
elements and was sent prior to the initial RO decision in 
this matter.  The letter informed him of what evidence was 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.    

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of the claims on appeal.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.

Next, VA has a duty to assist the veteran in the development 
of the claims.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing an in-service event, 
injury, or disease, or manifestations of certain diseases 
during the presumptive period; (3) an indication that the 
disability or symptoms may be associated with service; and 
(4) whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the types of evidence 
that "indicate" that a current disability "may be 
associated" with service include, but are not limited to, 
medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

After reviewing the claims file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
First, the RO has obtained service treatment records and VA 
outpatient treatment records.  Further, he submitted private 
treatment records and statements on his behalf.  
Additionally, a VA examination was conducted in May 2006 to 
ascertain the level of impairment of his sinusitis.  

With regard to the veteran's claim for decreased vision, 
given the absence competent evidence suggesting a nexus 
between service and the claim, a remand for a VA examination 
would unduly delay resolution.  Therefore, the available 
records and medical evidence have been obtained in order to 
make an adequate determination as to these claims.  

Significantly, the veteran has not identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claims that 
has not been obtained.  Hence, no further notice or 
assistance is required to fulfill VA's duty to assist in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143.


ORDER

A disability rating of 30 percent, but no higher, for chronic 
sinusitis is granted, subject to the law and regulations 
governing the award of benefits.

Service connection for decreased vision is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


